187



         OFFICE OF THE ATTORNEY          GENERAL       OF TEXAS
                              AUSTIN
GROVER
     SELLERS
AsrORNrY
     OINLRAL

Hon. v. A. Johnron
Couuty At tommy
Tom oreen County     i,                            .
San &galo, Texan
Dear MC. Johnron:
                          opinion NO. o-7469
                          Re: Dow the Junior CO11~430Dlrtrlct
                              nhieh is co-oxtensivo
                              boundarlor of Tee or.
                              have the author
                              intangibl. an8e
                              rO11inR ltOCk .?
          You pnaent for the op
the quevtlon contained ln JOUP 1
vhlch ve quote a8 follovrr


     Rvvlsed Btatatvr
                                               o Junior CO11Oj3.
                                               undarlml or Tom

                                          Rellvay Cmpany and the
                                         vay Company operate line6

                                 iOr CO110gemfitrict          iS t0 be
                                  upon     the $100,00 va1uat1w.


                      that y’atr
                               a&vine me aa ‘prunptly&E
                  ether the Junior Call.@ MAtriot tax propml~
     8hould t&ppry CJ sad be collected on tbomintanglb~loarests
     and the rolling rtock of the rallroab.
                                                                                      1238

SW.    If,.A.    Johnson, page 2


                 uhile not d.iUmctl~lnvolrwI 18 Jour opinion mquelit,
ve 4va      it    bdvl8abIe to fir88 di~~poreof thm qu6atlott a8 to
rho-p       OF OOt     th.   hat    tht0011.80 ~DtZ’%Ot 18
                                             the      ~UXhiOr
eoutvnsfve vlth the boundarie8 or la Orem Cauut~   ha8 any
mlevantr~ to the question pn8entlr to be ooarldered, namely,
th eluthor%ty to arwar the rofllng 8tock pi railroads ln the
eeme manner au the kr oolleator a88e88e8 the rolling 8tock
of i*lllmad~SOP Shk utd aoumtJ purposoaam pmvlded la
4.h  m3, v. R. a. Y., and Art: 7169, V. R. C. 5. we a.spore
of thlr quertloa  br earing that fu aua vicnr it 18 of no
8lgr&Ulaorroethat  the baundupt line8 of the Jualos College
Mutslot  are ooextensivo vlth the boundmy llaer sf 201 Omen
httth?. PPU#, the eatin   aoumt? la rbnoed Sn the Junior
Collrgo Dl8trlot, but ~vertbelo88 it b a dlrtrlst, snd
the bv gOYel3X~ district8 and not ~Oyntl~8 i8 appllaable.
               qu.&vtt
                 hi8    IOU                      to have been dl8po8rd OS by the
tine    or state
              V, Hottmtt a s.                    a.   HT. QO., 209 a. w. 820,   rrm
vhlab va quote a8 follov8t
              “hlrflett is true that the rolllnngrtock and
       ~latenglble propeoty o? the defendmt rellr%td acmpany
        Is pawpertf  and Uuable as such in the manner and place,
       amd for the purposes, presaPibed by law, it by no mean8
        Solleve that It 18 taxable ~JI8ald MvQatlon    diatrlot
        fop its use an4 benefit. The faat that its boas&rids
       am the 88me a8 those of Rorris aount.g18 liaubaterial.
        lhe  *Harrlb Count7 Houetcn Ship Channel Dkvlgatloa
        Dlet&st of Earrls Countrt hes no power oi texatlcn,
        except 8uch as 18 expnrrl~ conferred upon it br the
        lav of it8 creation, and in determLnin$ such paver ruch
        lav must be qtrfctly construedr . . .
          ISaving eoncladed t&t the amon boundarier of the
Junlor~Oollege Mstrict vlth that of Pa Oreea County la of
ttorlgnifiaanae          la the    4etentnatlm             of tblr question, and
that the urn doe8 not make it any more or 1888 a dl8trlot,
ve #tart vith the pmire    that the dlrtriet bein(ga areature
of the &gl8leture aaa uemlao     only ruch povem, trzation
or OthOriri8sl a8 o~nf#~r#d upon ft bt thb LegleLStuN either
uprerrly OF br olerroimpllertloa, Ye look first to a#.
tiethor or not the ststutr vhloh authorlree the orwatlen of
Junior College dlrtrlet8 aonfen upon them the authority to
aBDe88 end eolleot truer agalnrt the rolling atoak of rmllroed8
tritverr~ the dlrtrict.
.                                                                                 189




              There 1s found in Bee. 7, Art.       2815h, V.    R.    C.    9..
    the provisloa luthorlsiag the   a88e8reent     and   oollection        of
    t8X~S br Junior OOileg8 diStPiat8, vhlch iA as fOllW8t
               I       The issuance of the bonds for Junior Colle&e
         purpor;r; &d&he      provision of the ShIkbl&   Sund ror the
         retlreaent thereof, and the payment of Interest and the
         lerying Or tam8     SOP the suppOrt and mslnteaance of the
         Junlor CO11.459,Ah11 in CO far a8 8-e        18 l~llcable,
         be In aocordaace   vith the general   election lava and the
         hV8  ~OVVPB~~    th6 iS#USttC#  Of bonda sod tho 1OVri.Zlg
         of taxes in the lndepondent School Distrlot, provided
         the total emeuat of t& levied for Jueior College purposes
         rbafl never exceed tveaty (20) cents on tbe One Hundred
         Dollar8 of property Valwtl@a vlthln said lM8tr$ct, lmrad
         oa the va3uatlon fixed by the Board of Bqualieatlon of
         the Junio& Colleg8 Dlstrlots provided iurther that if 110
         tcuvs have 'beala88#886d .Sndequallsed in 8afd Junior
         COllbgO m#tPiCt at the tilt6Of the 188WUIC4 Ot such
         bonds, then the basis shall be the valuation LQ the
         Independent School Df8tri.t. If Its boundaries are not
         the aarm, then suob vahks         Shall be based on the
         valuation fixed by the Cosuii% asloners Court SOP State and
         cmlAty taxes in suoh ceytty v1tlA.A the lti1tS of the
         httiOP,~O11#@8 DiStPiat+
                                      .*
              Does th18 provicion of the statute authorize a
    Junior College district to iaoosi a ta?%upon the rolll.ng
    8tOek OP nilroadS?     '40think not. fn tPUth them i8
    svldenee,of leglslatlvo intent to negative such authority
    upon tha mrt of such diStPiCt8. It 18 obsemed that the
    authority to levy tW58 1.sla acOordaAc# vith the @XXWB1
    lav &ovemlng the lrruance of bonds and the levying of taxes
    in independent rehool df8tPiCt8p and that 1t 1s to be upon
    property vlthir,Bald districts. lo such authority 18 con-
    ferred upon independent 8cbool districts by ysnenzl law.

               A fev 02)SeSxl11 wrice’t0         support OUl'po8ltlon.
    In the 018e of Bell County v. iiiner,    219 S.W. 556, (U.B.R.)
    It 18 saldr
              'Appellant admits, aad properly ao, that the
         Intangible a88et8 aad rolllng stock of a rallvay covtpan~
         are not sub.jectto taxation by a special road district.
                                                                                  150




          Anothw caaa ia point, amapt that   the autboritr
of the city to tax tha rolllag #took ef a sailway oapmt
   involvad la olrlf,Colomdo 4. Co. v. Qltr of X&llaa,
3
1 8. Y (sdj 292, tea. App.)c
          %IO Ugiplatw        origIDdllr (Act.-Aug. 21, 1876
     (Lam 1879, 8."157, 119)) l    ubjaet4 roll      atoak of
     railway capaa~aa to kxatien br oitlaa 23 touaa by
     tha apgo~tivnuemt m&hod, aad subaeqtmnt.1~npaalod
     the lm   SE tha rdoptlan    of the Rwlaad 8ktutaa    of
     :8 , 8ad I&tar, by thS ~88868 of the lot of kr&                        ~8,
      8G (LS~S 1885, 0. 63), axpnralJ “aq?~~wB~
     oapurioa       fra     tha woarait~          of up:
    its rolling stock to iacoqmrrtad   alt
                                        “r .I  and towns.
    Ha tbiuk mm8 iotlon nogat~na tha grant     of autborltr
    to tha aitr of IlrllarWI&&I IS SlS%mSd t0 6Aat in this
    c a a *                  lt48k of a niluay
          to ta xth er o lling                    06mpa4,
     lrenttkough          thm same ma   aituatd        vltbim t&a oltr on
    Jamu~         lat, and so narieed             for a daflnlta   tiao.
         %h8 La$ir&tun    ao doubt ooncludad that It would
    not ba the axaroira of a mand policy to atibjaatrollLug
    lteak of a milrn~ oaplpra~to taxation br oitlor and
    touaa al-    thati llaaa baqmaa of tba confumien wblah
    rould wault frcm affortr ‘cMdlffelsnt WIuni8i$%S~iti~8
    to datondno   tha aitua of tucth jwoprrtf  due to its
    trum1tory Itrtllm. Uhf18 witch aaglaaa my bava mora
    paamanaaoy ia thair location thu? other ~ollimg mtoak,
    ymt all locaotivaa balcmglng te a rrrllua~ccimpanrarc
    of neaearlty a pmt of Its rolling stook, the location
    of WhLoh la aubjaat to ba c&wagedtra tire to the.
    WI. litua of so mob of mlllng stock balan&ng to
    railuay oapnter    v&a indeflnita and ~ac8r~l.n    that
    tha Laglalrtuxa vaa juatiflod   in u&iaaing it all aa a
    uait ror p~~poaaa of taxation.’ It wqueationsbl~      h8d
    tar authority to dotexmlao tha rttw of rolling rtock
    fee purpo888 of rmpLs;prl taxation.     Tha fact that
    isolated mlling stock right    In aaaw lnatanaaa apar
    to hays a flrod loeatlwr fr not ruirlaidi      to Invalidate
    the elaaaifitatlen thus mada.
                “In tba abaoaoo of a rtatuta deflnlag the tambla
     aitua       of thla pmpwty   sthanira, 10 uai mly kxable
     at   the     domicile of the vallvr) capan~.
. I.
                                                                        1%.

   Xa&   Y. A. Johxiaoa,*go    5


             li8baliava the tongoing lufflmlant to indie.aCatha
   lbmaaeo of laglalrtlva lntant to rutborlsm Junloo Collam                   ,.
                                                                               -
   dirtriots to lmpoma a tea upon tha rolling stock of nllroedm
   travarmlng the dimtrlctm, and this re~ardlasa OS vhsthmr or
   not the bouadaziaa of thm dlmtricta a# the: man as tha
   aouatl*8.
             Io lpma th a r ufo lndvimrd that it la tha opinion
   af thfm dapaotmont that  Junior Collage diatriotm do not have
   the power an4 8uthoritl  to levy and molloat tuam upon tha
   rolllag stoat of railroads travaralng the dimtrlat aad upon
   tbalo latm@bla     uaata.
               Us appnolato    ~ourocinfoning   to tha 8tUutar in
   mulalttlag a brief vlth row opiolon nquoat, ubioh         baa baan
   halpf'ulto us in tha prepantlon at this opinion.
                                        Vary truly fours
                                     ATYORREY
                                            GXRRRAL OF lmila




         FiElSTASSISTANT
         .&TToF+.NEY
                  GENERAL